 In the Matter of LANE DRUG STORES, INCORPORATED 1andRETAILCLERKS INTERNATIONAL ASSOCIATIONIn the Matter of LANE DRUG STORES, INCORPORATEDandRETAIL CLERKSINTERNATIONAL ASSOCIATION, LOCAL UNION 1063, AFLCases Nos. 10-CA-730 and 19-RC-,557.Decided February 9, 1950DECISIONANDORDEROn October 27, 1949, Trial Examiner John H. Eadie issued his Inter-mediate Report finding that the Respondent had engaged in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act,and recommending that the Respondent cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. Thereafter, the Respondent andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs.The Board 2 has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial errors were committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, briefs, and the entire record in thecase and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the following additions and. modifications.This consolidated proceeding looks to a determination from thisBoard of the following questions: (1) Whether the election held June3, 1949, should be set aside because of the Respondent's preelectionconduct; 3 and (2) whether the Respondent's preelection and other1Respondent operates an interstate chain of 74 drug stores located in 9 States.2 Pursuant to the provisionsof Section 3 (b) of the Act,the Board has delegated itspowers in connectionwith thiscase to a three-member panel [Chairman Herzog and Mem-bersHouston and Reynolds].RThis question was first raised in formalobjectionsto the election filed by the Unionas part of the representationproceeding.As is noted in theIntermediate Report, theActing Regional Director sustainedthe objectionsand recommended that the electionbe set aside.The validityof his recommendation is now before us on the exceptionsof the Respondent to it.88 NLRB No. 113.584 LANEDRUG STORES,INCORPORATED585conduct warrants findings that the Respondent engaged in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act. But forthe one post election incident, detailed below, the activities of the Re-spondent forming the subject of the objections to the election and thoseforming the subject of the complaint are substantially identical.'The Trial Examiner, in disposing of the complaint allegations andthe acting Regional Director, in disposing of the objections to theelection, both found that the Respondent's preelection activities in-cluded interrogation of employees concerning their union activitiesand sympathies, threats to discharge employees because of their unionmembership and activities, and promises to its employees of benefits ifthey voted against the Union or attempted to influence other employeesto do so.We find that the record sustains these findings.The Trial Examiner concluded, and we agree, these activities wereproscribed by Section 8 (a) (1) of the Act .5The Acting Regional Director concluded, and we agree, that theseactivities of the Respondent created an atmosphere which made im-probable a free and untrammeled expression by employees at theelection of June 3.6Accordingly, we shall adopt the recommendationsof the Acting Regional Director that the election be set aside and shalldirect a new election at such time as the circumstancespermit a freeexpression by the employees of their desire to be or not to be repre-sented by the Union.4We agree with the Respondent that the May 15 reduction in work hours and/or theannouncement accompanying it is encompassed by the complaint allegations.We alsoagree with Respondent's further position that, under the circumstances of this case,neither the reduction nor the accompanying announcement constituted conduct violativeof Section 8 (a) (1) of the Act, and we so find.We do not rely on this conduct in deter-mining whether the election should be set aside.eAs we have repeatedly held,Employer interrogation,threats of reprisal and promisesof benefit constitute actsperse violative of Section 8 (a) (1) of the Act, regardless ofwhether such acts are effective in accomplishing the intended results.Hence, it is notmaterial that,as Respondent points out, employees to whom the coercive remarks wereimmediately addressed testified that they were not "coerced."SeeMinnesota Miningand Manufacturing Company,81 NLRB 557,enforced January 16,1950(C. A. 8).Noris it material that these activities occurred in a context in which the Respondent permittedthe Union free access to the employees at all times prior to the election.We note, however,that at least in the case of Hazel Rosser—the coercive remarks addressed to her, includinga veiled threat that the Respondent could fire employees by "using reasons other than theUnion,"had the desired result.For,according to Rosser's testimony,she decided afterthese remarks that "it would be better"if she did not act as an observer for the election.We note, further,that although Respondent apparently relies on its grant to the Unionof free access as demonstrating neutrality to the employees,high officials,including thepresident of the Company,as well as those lower in the supervisory hierarchy,participatedin a deliberate campaign to openly voiced opposition to, and propagandizing against, theUnion.Thus it could not but appear to the employees that the coercive acts of the lower-level supervisors reflected high managerial policy.6When, as here,the conduct predictably affected more employees than testified, wedeem immaterial the fact that employees who testified to threats or promises made tothem,or to the interrogation by their superiors,also testified that these activities had notaffected their vote.The test is whether the conduct charged was reasonably calculatedto interfere with the employees' free choice.SeeBloomingdale Brothers,Inc.,87 NLRB1326 and cases there cited.See also note 4,supra. 586DECISIONSOF NATIONAL 'LABOR RELATIONS BOARDAs noted above, the Trial Examiner also found that following theelection of June 3, 1949, the Respondent engaged in further conductviolative of 8 (a) (1) of the Act.The conduct in question involves,in brief, the offer of the Respondent's attorney to the union representa-tive on June 6, 1949, to reimburse the Union for its organizationalexpenses if the representative would withdraw the objections to theelection and the charges of unfair labor practice charges which he hadfiled.The Respondent admits the foregoing conduct, but objects to theTrial Examiner's interpretation of it as an attempt to induce the Unionto cease its organizational activity, and to his legal conclusion that itconstituted conduct proscribed by Section 8 (a) (1) of the Act.We are satisfied from the record as a whole that the Respondent'spost election conduct described above was calculated to induce theunion representative to abandon its representations of employees.'Inany event, and quite apart from the Respondent's subjective motive,we are satisfied that the Respondent's offer constituted unlawful inter-ference with employee organizational activity in violation of Section8 (a) (1) of the Act. Employees have a right, guaranteed by the Act,to select representatives of their own choosing and to have the fullbenefit of Board election procedures in aid of theexerciseof that right.To ensure that election results reflect the untrammelled will of thevoters, parties are afforded a right under Board procedure to test thevalidity of the election by filing objections thereto, and to seek to pre-vent further interferences with a free election by the filing of unfairlabor practice charges.We regard the Respondent's June 8 offer as adirect interference with those rights.8 In the instant case, the vicein the Respondent's offer wasaggravated by the fact that, as foundabove, the Respondent had previously engaged in unlawful conductwhich interfered with, restrained and coerced the employees and actu-ally deprived them of the free exercise of their right to choose repre-sentatives.Thus, by seeking to induce the Union to withdraw the7As set forth in the Intermediate Report, the remarks of the Respondent's attorneysurrounding the offer to reimburse the Union for its organizational expense included ex-pressions indicating that the real interest of the Respondent's attorney was not so muchIn the settlement of pending litigation, but in the withdrawal of the Union from theRespondent's stores.I It is immaterial that the offer was not made to an employee.For the Union in thiscase pursuant to prior authorization was acting on behalf of employees in seeking tosecure for them the benefits of collective bargaining and the rights incident to obtainingsuch benefits.Cf.Hollywood-Maxwell Company,24 NLRB 645,enforced 126 F. 2d 815(C. A.9) ; Reliance Manufacturing Company, etal., 28 NLRB 1051,enforced 126 F. 2d 311.See alsoNorthwest Glove Co.,74 NLRB 1697,where the Board found that the employerviolated Section 8(a) (1) of the Act by offering to pay money to an employee leaderof the union movement if she would use her influence to cause defection from the unionranks.The difference between such a situation and that which,as here,involves an offerto a nonemployee leader of employees is one of degree only. LANE DRUG . STORES, INCORPORATED587objections and the charges, the Respondent was attempting to perpetu-ate the restraining effects of its prior misconduct on employee organi-zational activity.9Accordingly, we find that the Respondent violated Section 8 (a) (1)of the Act, by the attempt of its attorney on June 6, 1949, to induce theunion representative with an offer of a money payment to withdrawthe objections to the election and the charges of unfair labor practicesand to abandon its representation of the employees.As urged by theGeneral Counsel, we shall specifically enjoin the recurrence of thisconduct in our Order.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Lane Drug Stores,shall :1.Cease and desist from :(a) Interrogating its employees concerning their union affiliationand activities; threaten to discharge its employees because of theirunion membership and activities; promising its employees raises inpay and better working conditions if they vote against the Union; andattempting to induce union representatives with an offer of a moneypayment to abandon representation of the employees;(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Retail Clerks International Asso-ciation, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or. all of such activities, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act.(a)Post immediately in conspicuous places in its stores located atAtlanta, Georgia, copies of the notice attached hereto and markedAppendix A.10 Copies of said notice, to be furnished by the Regional°In this connection it is noted that the withdrawal of objections to the election wouldalso have had the effect of precluding for a period of 1 year the employees' exercise of aright to designate a bargaining representative in a Board conducted election.See Section9 (e) (3) of the Act.1° In the event that this Order.is enforced by decree of a United States Court of Appeals,there shall be inserted before the words : "A DECISION AND ORDER," the words : "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 588DECISIONS OF NATIONALLABOR RELATIONS BOARDDirector for the Tenth Region, shall, after having been duly signedby Respondent's representative, be posted by Respondent immediatelyupon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all places where no-tices to employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered, de-faced, or covered by any other material;(b)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps Respond-ent has taken to comply herewith.IT IS FURTHER ORDERED that theelectionheld onJune3,1949, amongthe employees of Lane Drug Stores, Inc., in Atlanta, Georgia, be, andit hereby, is set aside."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionaffiliation and activities; threaten to discharge our employeesbecause of their union membership and activities; promise em-ployees raises in pay and better working conditions if they voteagainst RETAIL CLERKS INTERNATIONAL ASSOCIATION; or attemptto induce union representatives with an offer of a money paymentto abandon their representation of employees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organization, to join or assist the above-named union or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyand all of such activities except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment as authorized inSection 8 (a) (3) of the Act.11When the Regional Director advises the Board that the circumstances permit a freechoice of representatives, we shall direct that a new election be held among the Respondent'semployees. LANE DRUG STORES, INCORPORATED589All our employees are free to become or remain members of theabove-named union, or any other labor organization.LANE DRUG STORES, INCORPORATED,Employer.By-------------------------------------(Representative)(Title)Dated ------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. William J. Rains,for the General Counsel.Mr. Ralph Williams,of Atlanta, Ga., for the Respondent.Mr. Albert W. Gossett,of Atlanta, Ga., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed by Retail Clerks International Association,herein called the Union, the General Counsel of the National Labor RelationsBoard, respectively called herein the General Counsel and the Board, by theRegional Director of the Tenth Region (Atlanta, Georgia), issued a complaintdated August 26, 1949, against Lane Drug Stores, Incorporated, herein calledthe Respondent, alleging that the Respondent has engaged in, and is engagingin,unfair labor practices affecting commerce within the meaning of Section8 (a) (1) and Section 2 (6) and (7) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act.With respect to the unfair labor practices, the complaint alleges that theRespondent, by certain of its officers, agents, and employees, from on or aboutMarch 1, 1949, interfered with, restrained, and coerced its ewployees by: (1)Interrogating employees concerning their union membership, activities, andsympathies; (2) soliciting employees to find out and report the names of otheremployees who were members of the Union or were sympathetic toward oractive on behalf of the Union; (3) instructing employees to vote against theUnion in an election, and accompanying such instructions with threats of dis-charge if employees voted for the Union and with promises of raises in pay andbetter working conditions if employees voted against the Union; (4) solicitingemployees to withdraw from membership in the Union with promises of wageincreases and better working conditions; (5) threatening employees with lossof pay and overtime wages if the Union came into its stores; (6) threateningemployees with discharge if they participated in any activity on behalf of theUnion ; and (7) questioning employees as to how they voted in a representationelection and threatening to discharge any employee who had voted for the Union.On September 6, 1949, the Board issued an order consolidating Case No.10-CA-730 with Case No. 10-RC-557 and directing a hearing on the facts uponwhich the Acting Regional Director relied for his recommendation to set asidethe election of June 3, 1949.The Respondent filed an answer on or about September 7, 1949, in which itadmitted the jurisdictional allegations of the complaint, but denied the com-mission of any unfair labor practices. 590DECISIONSOF NATIONAL,LABOR RELATIONS BOARDPursuant to notice, a hearing was held at Atlanta, Georgia, on September 12,1949, before the undersigned Trial Examiner. The General Counsel and theRespondent were represented by counsel, and the Union by its representative.Full opportunity to be heard, to examine and cross-examine witnesses and tointroduce evidence bearing on the issues, was afforded all parties.At the closeof his case, the General Counsel moved to amend the complaint. The motionwas granted without objection.The General Counsel moved at the close ofthe whole case to conform the pleadings to the proof, as to names, dates, and otherminor variances.The motion was granted without objection.The General Counsel and the Respondent argued orally before the Trial Exam-iner at the close of the hearing.All parties were afforded an opportunity to filebriefs or proposed findings of fact and conclusions of law, or both.None ofthe parties has filed a brief with the Trial Examiner.Both from the entire record in the, case and from his observation of thewitnesses, the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation organized underand existingby virtue of thelaws of the State of Delaware, with its principal office and centralwarehouse inAtlanta, Georgia. It operates 74 drug stores located in Georgia, Florida, Ala-bama, Louisiana, Arkansas, Missouri, Tennessee, North Carolina, and SouthCarolina.Sixteen of the stores are located in or near Atlanta; and this pro-ceeding isconcerned only with these stores.All of the stores are supplied fromthe Atlanta warehouse.The Respondent is a wholly owned subsidiary of LiggettDrug Co., Inc.The Respondent, in the course and conduct of its business operations duringthe period of 12 months preceding the date of the complaint, purchased mate-rials, consisting principally of drugs, appliances, household items, and relatedgeneral consumer goods, valued in excess of $1,000,000, not less than 50 percent ofwhich value originated outside of the said States where the Respondent's storesare located, and caused said materials to be shipped in interstate commerce to thesaid stores.During the same period, the Respondent sold and distributed ma-terials and articles at its said stores, valued in excess of $1,000,000, none of whichwas sold or shipped by said stores out of their respective States.II.THE ORGANIZATION INVOLVEDRetail Clerks International Association is a labor organization which admitsto membership employees of the Respondent.III.THE 'UNFAIR LABOR PRACTICESA. BackgroundOn March 21, 1949, the Union filed with the Board a petition for certificationas representative of the Respondent's employees in the Atlanta area stores.The Union and the Respondent on May 6 entered into a stipulation for certifica-tion upon consent election.On or about May 12 the Respondent made an announcement to its employeesin the Atlanta area as follows :You are being notified in a separate bulletin that all retail store employees,except Store Managers, Assistant Store Managers, Pharmacists and FountainManagers, will go on a 44 hour work-week beginning, Sunday, May 15, 1949. LANE DRUG STORES, INCORPORATED591It is possible that the AFL Union, which has been attempting to persuadecertain of you to join, pay dues and surrender your individual rights tothem may contend that the reduction in working hours without any reduc-tion in pay was meant to influence your attitude toward the Union and theUnion election which is scheduled to be held on June 3. I want to stateplainly and forcefully that the reduction in hours wasnotso intended. .As a matter of fact, this change in work schedules, to take effect on May15, has been planned for some time.Besides, it applies to all the stores inthe Lane Drug Stores Incorporated group, which, as you know, includes allformer Lane and Liggett stores throughout the Southeastern States, and notto the Atlanta stores alone.Only about 10% of the employees whose hours of work are being reducedare employed in the Fulton and DeKalb County stores. The other 90%of the employees whose hours of work are being reduced are not concernedin any way with the local attempts of the Union to obtain dues-payingmembers.An election to determine whether a majority of the employees in theFulton and DeKalb County stores want the Union to do their bargaining forthem is scheduled to be held on June 3, 1949.We tried to arrange for anearlier election, but the Union insisted that the election be postponed untilJune ; and June 3rd was the earliest date on which we could arrange to havethe election held.It seems to us that it would be grossly unfair to delay making a desirablereduction in the hours of work of the employees who are employed outsideof Fulton and DeKalb Counties, merely because a Union is trying to per-suade some of the Fulton and DeKalb County employees to affiliate with it.On the other hand, it also seems to us that it would be grossly unfair to theFulton and DeKalb County employees to reduce the hours of work in allof the other stores, but not to reduce the hours of work in the Fulton andDeKalb County stores merely because of union activities to which most ofthe Fulton and DeKalb employees are opposed.The referred to reduction in hours of work is, therefore, being made ef-fective in all former Lane and Liggett Stores in the Southeastern Stateson May 15th as originally planned ; and this reduction in hours of work willcontinue in effect regardless of the outcome of the election which is scheduledto be held on June 3rd.You may wonder why this notice has been posted. Strangely enough itwould be called an "Unfair Labor Practice" for us to reduce your hoursof work unless we also reduce your pay, if in doing so we attempted to in-fluence your attitude toward the Union.Therefore, the reason this noticeis posted is to set forth the full story and to state plainly that it is not our.Purpose for this change to influence your attitude toward the Union.We sincerely hope that all of you will realize that there is no need for youto pay dues to a Union or surrender your°individual rights to the Union inorder for you to get a square and honest deal with the Company.We sin-cerely hope that you will indicate your confidence in the Company in yourvote in the coming election.But what I want to stress here and now isthat the reduction in your hours of work without any reduction in yourpay comes to you as a general Company policy which applies to all the storesin the Southeastern States, whether affected by Union activities or not, andhas not been initiated for the purpose of influencing your attitude noryour vote in the election which is scheduled to be held on June 3, 1949. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs stated in the announcement, the reduction in hours was made effective simul-taneously in all of the Respondent's stores in the southeastern. States on May 15 aThe election, which was lost by the Union, was conducted by the Board onJune 3. Thereafter the Union filed its objections to conduct affecting theresults of the election. It also filed unfair labor practice charges on June 7 andAugust 25.B. Interference, restraint, and coercionEvelyn Poole worked in the Respondent's Decatur store under the supervisionof Frank B. Whittaker, the store manager.On about March 25, 1949, Whittakerasked Poole if she had signed a designation card of the Union.When Poolereplied that she had signed a card, Whittaker stated, "Wouldn't it be a goodidea to get that back?" 2It is found that Whittaker's interrogation of Poole as to whether or not shehad signed a union card constitutes interference, restraint, and coercion.Hazel Rosser worked as a cashier in the store located at 477 PeachtreeStreet.The store manager was H. W. Cheney.Rosser was designated by theUnion to act as its observer at a representation election scheduled to be con-ducted by the Board on June 3, 1949. George F. Olsen, Jr., president of theRespondent, informed her of this fact.On about June' 1, Cheney told Rosserthat the employees "didn't know that they could be fired and let go for otherreasons than the Union." $Cheney's remark clearly was a threat to discharge employees because of theirunion membership and activities and, as, such, is found to constitute interference,restraint, and coercion.Ethel Gazell worked as a cashier in the Decatur store under Manager Whit-taker.On about June 1, Whittaker said to Gazell, "You have been inclinedtowards the Union, haven't you?"Gazell replied, in substance, that she had notmade up her mind.Whittaker then said that even if the Union organized thestores, the Respondent's financial condition would not permit the payment ofhigher wages to employees.He also pointed out the disadvantages of belongingto the Union.Gazell stated that her grievance was low wages and that theUnion could get increases for the employees.After some further discussion ofthe advantages and disadvantages of the Union, Gazell said, "Really, I feellike maybe I could swing a large percentage of the votes.What would it meanto me if I could?"Whittaker replied, "Well, I couldn't promise you a raise oranything at this stage. of the game ; it would just be like asking you to buy1The complaint does not allege that the above conduct of the Respondent was violativeof the Act.However, such conduct was set forth as one of the objections filed by the Unionto conduct affecting the results of the election.George F. Olsen,Jr., testified credibly thatthe reduction from 48 to 44 hours had been planned for about 60 days before the announce-ment, and that the Atlanta area employees comprised approximately 10 percent of the totalof Respondent's store employees.The undersigned makes no finding concerning the aboveaction of the Respondent for the reason that it is not alleged in the complaint.2Poole testified credibly to the above conversation with Whittaker.Whittaker in effectdenied the statements attributed to him by Poole by testifying that he did not question anyemployees regarding their membership in the Union.His denial is not credited,as he didnot impress the undersigned as a reliable witness.Ethel Gazell testified that she overheardthe above'conversation between Poole and Whittaker.Her testimony in this connection issubstantially,the same as Poole's.$ Rosser;testifiedwithout.contradition to the above statement of Cheney.Cheney didnot appear as a witness. LANE DRUGSTORES,INCORPORATED593your vote.But, the first of the week, if the stores say `Yes,' I will see aboutgetting things leveled off and getting you all fixed up." `On June 2 L. C. Merritt, Respondent's district manager for the Georgia stores,spoke to Gazell.He told her that he would get her a new candy case and askedher what her experience had been with unions.When she told him that she didnot have any personal experience, he told her of the disadvantages of the Union.After some further conversation, Gazell made the same offer to influence votesin the election as she had made to Whittaker the previous day.Merritt replied,"Well, listen now, I couldn't promise you any raise.Tomorrow morning you goback there, honey, and vote `No' for me when that election comes off.And thefirst of the week we will see what we can do out here about getting things fixedup and leveled off and getting you all fixed up."'It is found that Whittaker's and Merritt's interrogation of Gazell as to herunion sympathies and their implied promises to her of benefits if she votedagainst the Union in the election constitute interference, restraint, and coercion.Grace Loy was employed as a bookkeeper at the Respondent's WhitehallStreet store.During the latter part of February 1949, at Loy's request DistrictManagerMerritt called at the store in order to .discuss a grievance with% her.During the conversation, Merritt asked Loy if the organizer of the Union had"been around" and if she was going to sign a union card. He also asked her ifshe ever had belonged to the Union eThe undersigned finds that Merritt's interrogation of Loy constitutesinterference.Througharrangementsmade by Merritt, Loy was transferred to another ofthe Respondent's stores under the supervision of T. D. Chotas. Loy testifiedcredibly and without contradiction that she heard Chotas ask employee Reedif he had joined the Union.Chotas' interrogation of Reed is found to constituteinterference.From January until the middle of March 1949, Roy Deadwiler, Jr., worked atthe Respondent's Forsyth Street store under ManagerR. L. Parsons.At some-time duringthis period of timean organizerof the Union entered the store andgave Deadwiler a designation card..Deadwiler signed the union card in thepresenceof the soda fountain supervisor.That same day Parsons asked Dead-wiler if he had signed a union card.When Deadwiler replied that he had not,Parsons stated that he "wouldn't advise (Deadwiler) to sign it."Parsons'interrogation of Deadwiler is found to constitute interference.At sometime after June 6, 1949, Ralph Williams, the Respondent's attorney,requestedAlbertW. Gossett, an international representative of the Union, tocall at his office.Williams told Gossett, in substance, that the Respondent didnot want itsstores to be organized by the Union; that Jacob Drug Stores were"vulnerable" for organization ; that he knew that the Union had gone to someGazell testified credibly to the above conversation.Whittaker did not deny specificallythe remarks attributed to him by Gazell.However, he did deny that he at any time, byinference or otherwise,promised her a wage increase if she would withdraw from the Unionor if she would vote against it in the election.His denial is not credited.RGazell testified credibly to the above conversation.Whittaker testified that he toldMerritt that he thought Gazell was a member of the Union.Merritt testified that hespoke to Gazell in an, attempt to persuade her to vote against the Union.He denied. thathe promised her a wage increase.However, when asked if he had.had the conversation asshe related- it in her testimony, lie answered, "I think so; yes."He did not denyspecifically the remarks attributed to him by Gazell.Loy testified without contradiction to the above. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpense in the campaign to organize Respondent's stores ; that he was preparedto reimburse the Union for such organizational expenses,provided the Unionwithdrewits objections in the representation proceeding and its charges of un-fair labor practices;and that he would arrange the transaction as best suitedGossett zThe Respondent contends that the above remarks of Williams to Gossettwas an attempt to settle or compromise"the controversy between it and theUnion."This contention is rejected.It is clear from the above conversationthat through Williams the Respondent was endeavoring to buy off the unionrepresentative so that the Union would cease its organizational efforts amongthe Respondent's employees,and I so find. Accordingly,it is found that by thisoffer the Respondent interfered with, restrained,and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act .3IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth in Section III, above, occurringin connection with the operations, of Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that-the Respondent has engaged in unfair labor prac-tices, the undersigned will recommend that the Respondent cease and desisttherefrom and take certain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.Retail Clerks International Association, is a labor organization withinthe meaning of Section 2 (5) of the Act:2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondent, Lane Drug Stores, Incorporated,'its agents, successors, and assigns, shall :1.Cease and desist from :(a) Interrogating its employees concerning their union affiliation and activi-ties ; threatening to discharge its employees because of their union membershipand activities; and promising its employees raises in pay and better workingconditions if they vote against the Union ;Gossett testified without contradiction to the above conversation with Williams.Reliance Manufacturing Company,28 NLRB 1051. LANE DRUGSTORES,INCORPORATED.595(b) In any othermanner interferingwith, restraining,or coercing its em-ployees in the exerciseof the rightto self-organization,to form labororgani-zations, to join or assistRetail Clerks International Association, or any otherlabororganization,to bargain collectively through representatives of their ownchoosing,and to engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any or all ofsuchactivities, except to the extent that such right may be affectedby an agree-ment requiringmembership in a labororganiaztion as a condition of employmentas authorized in Section8 (a) (3) of the Act as guaranteed by Section 7 thereof.2.Take the following affirmative action which the undersigned finds willeffectuate the policiesof the Act :(a)Post immediately in conspicuous places inits storeslocated at Atlanta,Georgia, copies of the notice attached hereto and marked Appendix A.Copies ofsaid notice,to be furnished by the Regional Director for the TenthRegion, shall,sifterhaving been duly signed by Respondent's representative, be posted byRespondent immediately upon receipt thereof andmaintained by it for sixty (60)consecutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or covered byother material;(b)Notify theRegionalDirector for the Tenth Region in writing within twenty(20) days from the date of the service of this Intermediate report what stepsRespondent has taken to comply with the foregoing recommendations.It is further recommended that unless the Respondent shall, within twenty (20)days from the receipt of this Intermediate Report, notify the Regional Directorfor the TenthRegion inwriting that it will comply with the foregoing recommen-dations, the National Labor Relations Board issue an order requiring theRespondent to take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the National LaborRelations Board any party may, within twenty (20) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.45 of saidRules and Regulations, filed with the Board, Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record or proceeding (including rulingsupon all motions or objections) as he relies upon, together with the original andsix copiesof a brief in support thereof ; and any party may, within the sameperiod, file an original and six copies of a brief in support of the IntermediateReport.Ilainediately upon the filing of such statement of exceptions and/orbriefs, the party filing the same shall serve a copy thereof upon each of the otherparties.Statements of exceptions and briefs shall designate by precise citationthe portions of the record relied upon anti shall be legibly printed or mimeo-graphed, and if mimeographed shall be double spaced.Proof of service on theother parties of all papers filed with the Board shall be promptly made as requiredby Section 203.85.As further provided in said Section 203.46 should any partydesire permissionto argue orally before the Board, request thereformustbe madein writing to the Board within ten (10) days from the date of service of the ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rules882191-51-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 27th day of October 1949.JOHN H. EADIE,Trial Examiner.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their union affiliationand activities; threaten to discharge our employees because of their unionmembership and activities ; or promising employees raises in pay and betterworking conditions if they vote against RETAIL CLERICS INTERNATIONALAssocIA.TION.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist the above-named union or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain from any and allof such activities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.All our employees are free to become or remain members of the above-namedunion, or any other labor organization.LANE DRUG STORES, INCORPORATED,'Employer.By --------------------------------------(Representative)(Title)Dated --------------------This noticemust remainposted for 60 days from thedate hereof,and mustnot be altered,defaced, or coveredby any othermaterial.